Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00382-CV

     GENESIS NETWORKS ENTERPRISES, LLC, James Goodman, and Cathy Kincy,
                             Appellants

                                                   v.

                                   GRAVETTI CORPORATION,
                                          Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-08103
                             Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 18, 2020

MOTION TO DISMISS GRANTED, DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

this appeal. See TEX. R. APP. P. 42.1(a).

                                                    PER CURIAM